NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                           901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                           CORPUS CHRISTI, TEXAS 78401
                                                                           361-888-0416 (TEL)
JUSTICES
                                                                           361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                           HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                           ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                       100 E. CANO, 5TH FLOOR
                                                                           EDINBURG, TEXAS 78539
                                                                           956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas              956-318-2403 (FAX)

                                                                           www.txcourts.gov/13thcoa

                                          January 22, 2015

      Hon. Michael E. Welborn                       Bryan Solis
      District Attorney                             TDCJ-ID# 01905178
      P. O. Box 1393                                1203 El Cibolo Rd., Lopez Unit
      Sinton, Tx 78387-1393                         Edinburg, TX 78542
      * DELIVERED VIA E-MAIL *

      Hon. Rick Holstein
      Attorney At Law
      819 North Upper Broadway
      Corpus Christi, TX 78401
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00008-CR
      Tr.Ct.No. A-13-5017-3-CR
      Style:    Bryan Solis v. The State of Texas



              Enclosed please find the opinion and judgment issued by the Court on this date.

                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: State Prosecuting Attorney (DELIVERED VIA E-MAIL)
           36th District Court (DELIVERED VIA E-MAIL)
           Hon. Pam Heard, Aransas County District Clerk (DELIVERED VIA E-MAIL)